



Board of Directors Compensation Program
Effective as of July 1, 2018


Effective as of July 1, 2018, ScanSource, Inc.’s Annual Board Compensation
Program:


Retainer (All Directors)
$85,000
 
 
Equity Grant Value (All Directors)
$130,000
 
 
Board Chair Retainer
$70,000
 
 
Audit Committee Chair Retainer
$25,000
 
 
Compensation Committee Chair Retainer
$15,000
 
 
Compensation for Other Committee Retainer
$5,000
 
 



Cash retainers are paid quarterly in arrears.


Equity awards are made in accordance with the Company’s standard practice for
directors.


Directors are reimbursed for travel and other expenses reasonably incurred in
connection with their service as directors.





